Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 1, 2021

                                       No. 04-21-00171-CV

                                     Leticia RODRIGUEZ,
                                    Appellant/Cross-Appellee

                                                 v.

                            Lydia RODRIGUEZ and Robert Pereida,
                                  Appellees/Cross-Appellants

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORD ER

       A copy of appellant/cross-appellee Leticia Rodriguez’s notice of appeal was filed in this
court on April 30, 2021. A copy of appellees/cross-appellants Lydia Rodriguez and Robert
Pereida’s notice of appeal was filed in this court on May 17, 2021. In accordance with section
51.017(a) of the Texas Civil Practice and Remedies Code, a notice of appeal must be served on
each court reporter responsible for preparing the reporter’s record. TEX. CIV. PRAC. & REM.
CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant/cross-appellee and appellees/cross-appellants
in writing that the certificate of service attached to the notice of appeal filed in this appeal does
not certify that any court reporter was served. The clerk instructed the appellant/cross-appellee
and appellees/cross-appellants to file amended notices of appeal certifying proper service on the
responsible court reporter(s).

        Court reporters Amy Hinds, Judith Stewart, Mary Berry, Debra Jimenez, and Mary
Scopas respectively filed Notifications of Late Records stating that the reporter’s record had not
been requested or paid for. In response, we ordered appellant/cross-appellee Leticia Rodriguez
to provide proof of payment. On June 17, 2021, appellant/cross-appellee Leticia Rodriguez filed
proof of payment to court reporter Judy Stewart. Appellant/cross-appellee Leticia Rodriguez has
not filed proof of payment to any other court reporter.

      On June 18, 2021, appellee/cross-appellants Lydia Rodriguez and Robert Pereida filed an
amended notice of appeal certifying service of the notice on court reporters Mary Scopas, Judy
Stewart, and Debra Jimenez.       Appellant/cross-appellee Leticia Rodriguez has not filed an
amended notice of appeal.

       It is therefore ORDERED that counsel for appellant/cross-appellee, Jennifer Rosenblatt
and Elena Serna, file an amended notice of appeal in compliance with section 51.017(a) within
ten days from the date of this order. If appellant/cross-appellee fails to file an amended notice of
appeal within the time provided, an order will be issued directing Jennifer Rosenblatt and Elena
Serna to appear and show cause why they should not be held in contempt for failing to file the
amended notice of appeal. The clerk of this court shall cause a copy of this order to be served on
Jennifer Rosenblatt and Elena Serna by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery.

        It is further ORDERED that appellant/cross-appellee Leticia Rodriguez and
appellees/cross-appellants Lydia Rodriguez and Robert Pereida file advisories within five days
of this order stating which, if any, volumes of the reporter’s record from which court reporters
they have requested, along with proof of payment.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court